Citation Nr: 1820194	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-22 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel




INTRODUCTION

The Veteran had active service from June 2006 to June 2008; May 2009 to April 2011; and from June 2011 to February 2012. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in pertinent part, denied entitlement to service connection for PTSD and for a left ankle sprain.  The rating decision also denied service connection for superficial abrasion of cornea and for astigmatism.  The Veteran timely appealed only the issues of service connection for PTSD and a left ankle condition; therefore, the other issues are not before the Board.

In his June 2014 VA Form 9, the Veteran requested a hearing before the Board.  In October 2016 correspondence, the Veteran withdrew his hearing request.  The request is deemed withdrawn.  38 C.F.R. § 20.702(e).

The issue of service connection for PTSD is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

A left ankle disability was not incurred in active service and is not causally related to an in-service injury.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017). 


CONCLUSION OF LAW

The criteria for service connection for a left ankle disability are not met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, such as arthritis, may be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation of service.  38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Throughout the appeal, the Veteran has contended that he developed a chronic left ankle condition in service.

The Veteran's service treatment records (STRs) reflect that the Veteran had a left ankle sprain in October 2007 when he twisted it while stepping down from a vehicle.  Upon physical examination, the Veteran was assessed with having a left ankle sprain.  The record shows that there was swelling and tenderness but the x-ray was negative for signs of a fracture.  

A Statement of Medical Examination and Duty Status completed at the time of the injury noted that the injury would be temporary.  A treatment note completed in November 2007 states that the Veteran continued to have swelling on the outside of his left ankle and pain with weight bearing.  The examiner stated that he explained to the Veteran that "this type of injury can take months to recover from and that it is possible that there may be some type of permanent sequelae from this injury."

The evidence clearly shows that the Veteran suffered an in-service injury; however, the Veteran's STRs are absent for any clinical findings of a chronic left ankle condition.  The post service treatment records from the San Diego VAMC and the Memphis VAMC are also negative for any complaints, treatment, or diagnosis of a left ankle disability until August 2013.  

In August 2013, the Veteran was afforded a VA examination for his ankle condition.  X-rays were obtained of the left ankle and the findings showed that there was no acute fracture or dislocation.  The ankle mortise was congruent.  Osseous mineralization was within normal limits.  No tibiotalar joint effusion was identified.  No significant degenerative changes were observed and there was no calcaneal enthesopathy.  Nonetheless, the examiner diagnosed the Veteran with a left ankle strain and stated that the Veteran had chronic left ankle pain from overuse.  The examiner completed a medical opinion in October 2013 and concluded that it was less likely than not that the current ankle disability is a result of the in-service injury because there is no evidence of residuals, chronicity or disability.  

The Veteran has not submitted any evidence stating that he has had chronic left ankle pain since his injury in service.  In fact, the Veteran has stated that he enjoys running and working out and has not stated that these activities have any effect on his ankle, though he has complained that his back pain limits his running.

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the claim of service connection for a left ankle disability.  Here, the greater weight of the evidence reflects that the Veteran left ankle disability is not caused by the in-service injury or any other event during service.  

The Board has considered the Veteran's contention that a relationship exists between the Veteran's left ankle condition and the injury he sustained in service.  However, the present case is not the type of situation discussed in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and a number of other related cases holding that lay evidence may be sufficient to establish this required nexus (i.e., link) between the Veteran's military service and his disability.  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303.310 (2007); and 38 C.F.R. § 3.159(a)(2).  Under Jandreau, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  492 F.3d at 1377.  Although the Veteran is competent to report his symptoms and discomforts, he is not competent to render a medical opinion addressing the nature of any current left ankle condition, without evidence showing that he has medical training or expertise.  See 38 C.F.R. § 3.159(a)(1), (2); See also Jandreau at 1377 (Fed. Cir. 2007).   Further, the October 2013 VA examiner considered the Veteran's report of in-service and post-service symptoms in reaching his medical conclusion.  Consequently, in this case, lay assertions of medical diagnosis cannot constitute evidence upon which to grant a claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

The Board concludes that the preponderance of the evidence is against the claim for service connection for a left ankle condition.  The benefit of the doubt provisions do not apply.  Service connection for the left ankle disability is not warranted.


ORDER

Service connection for a left ankle disability is denied.



REMAND

After reviewing the record, the Board concludes that further development is required before reaching the merits of the Veteran's claims.

The Veteran filed a claim for service connection for PTSD in May 2012.  See VA Form 21-526b, Veteran Supplemental Claim.  In pertinent part, the Veteran also filed for service connection for adjustment disorder with anxiety in the same form.  In December 2012, the Veteran was granted service connection for anxiety disorder, NOS.

The September 2013 rating decision denied service connection for PTSD on the basis that the Veteran did not have a diagnosis of PTSD.  However, since the VA examination in May 2012, there is evidence in the record showing a diagnosis of PTSD.  A February 2016 Mental Health Diagnostic Study Note from the San Diego VA Medical Center (VAMC) states that a diagnosis of PTSD is "suggested" after the Veteran met Criteria B, C, and D of the DSM-IV list.  A May 2017 Psychiatry Attending Note listed "PTSD Chronic" as a diagnosis.  A February 2016 General Psychiatry Attending Note stated that the Veteran had onset of PTSD in Afghanistan with one and off symptoms and significant exacerbation over the last year.

As these new medical records show that the Veteran may have a diagnosis of PTSD, a new VA examination should be arranged for the Veteran to determine the nature and etiology of any PTSD diagnosis, and whether there is overlap in symptoms with the already service-connected anxiety disorder.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA medical examination to determine the etiology of his current psychiatric disability or disabilities.  
After examining the Veteran and reviewing the record, the examiner should first delineate all current psychiatric disorders identified on examination or at any time during the course of the appeal.  If any previously diagnosed disorder, to include PTSD and/or anxiety disorder, is no longer present, the examiner must provide an explanation for a finding of no current disability.

Second, for each disorder identified, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including as a result of his reported in-service incidents.

2.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and given an appropriate period to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


